United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1912
Issued: January 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 22, 2015 appellant filed a timely appeal from a September 2, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has met her burden to proof to establish a bilateral foot
injury causally related to factors of her federal employment.
On appeal, appellant contends that she sustained a foot injury caused by daily walking at
work for 17 years.
1

On appeal, appellant has submitted new evidence. The Board, however, is precluded from reviewing evidence
which was not before OWCP at the time it issued its final decision. 20 C.F.R. § 501.2(c).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 2, 2015 appellant, then a 47-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that on May 6, 2015 she first realized that pain in both of her feet
worsened as she walked on her route. She further alleged that on June 2, 2015 she first became
aware of her Achilles tendinitis.
In a June 1, 2015 letter, Dr. Robert M. Koivunen, a podiatrist, diagnosed Achilles
tendinitis. He advised that appellant’s condition occurred due to continuous walking.
Dr. Koivunen further advised that commencing on June 2, 2015 she must wear a controlled ankle
movement (CAM) boot for two months while walking.
By letter dated July 10, 2015, OWCP informed appellant of the deficiencies of her claim
and requested additional medical and factual evidence.
In a statement dated July 27, 2015, appellant described her work duties. She walked on
concrete and made 720 stops on her mail route, 8 to 10 hours a day, 6 days a week. Appellant
experienced daily horrible, sharp, and unbearable pain in her heel and ankles.
In a June 1, 2015 progress note, Dr. Koivunen obtained a history of appellant
experiencing pain behind and above her heels for two months. Appellant did not recall any kind
of injury or trauma. As a postal carrier she advised that she walked long distances and the more
she was on her feet, the more she experienced pain. Appellant had a history of right heel spurs.
Dr. Koivunen obtained a history of her medical and social background. He reported examination
findings and diagnosed Achilles tendinitis of both lower extremities, pain and pes planus of both
feet, equinus deformity of the foot, and a heel spur of unspecified laterality. Dr. Koivunen
advised that appellant could return to work if she were allowed to wear a CAM boot.
In a June 17, 2015 progress note, Dr. Brian J. McManus, a Board-certified internist,
obtained a history that appellant had bilateral heel pain, left greater than right. He also reviewed
her medical and social background and noted that appellant was off work. Dr. McManus
reported findings on examination and diagnosed bilateral foot pain and pes planus, Achilles
tendinitis of both lower extremities, and equinus deformity of the foot. He concluded that
appellant should continue to be off work.
A duty status report (Form CA-17) dated July 6, 2015 contained an illegible signature.
The report provided a history that appellant had Achilles tendinitis and plantar spurs in both feet
and noted that the diagnosis was not due to an injury. It also noted that she was not able to
perform her regular work.
In a July 6, 2015 progress note, Dr. Marc Delara, a podiatry resident, provided a history
that appellant presented with painful Achilles tendinitis, left worse than right. She had sharp
shooting pain that she rated as eight out of 10 when taking her first steps after long periods of
rest. Appellant could not walk barefoot due to pain. Dr. Delara provided a history of her
medical treatment and social background. He reported examination findings and provided an
assessment of Achilles tendinitis of the lower extremities, bilateral foot pain and pes planus,
equinus deformity of the foot, and a heel spur of unspecified laterality.

2

In a July 14, 2015 diagnostic report, Dr. Naomi R. Vandermissen, a Board-certified
radiologist, advised that an ultrasound of the bilateral ankles revealed bilateral Achilles
tendinosis without a well-delineated tear.
By decision dated September 2, 2015, OWCP denied appellant’s occupational disease
claim. It found that she failed to submit a rationalized medical opinion to establish that the
claimed medical condition was causally related to the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6 Neither the fact that appellant’s
condition became apparent during a period of employment, nor her belief that the condition was
caused by her employment is sufficient to establish a causal relationship.7
ANALYSIS
OWCP accepted that appellant walked an outdoor route while working as a city carrier at
the employing establishment. The Board finds that the medical evidence of record is insufficient
3

5 U.S.C. §§ 8101-8193.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id. at 351-52.

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

to establish that she sustained a bilateral foot injury caused or aggravated by the accepted work
factors.
Dr. Koivunen’s June 1, 2015 report found that appellant had Achilles tendinitis that was
caused by continuous walking. However, he did not provide an opinion explaining how the
accepted employment factors caused or aggravated the diagnosed condition.8 In a June 1, 2015
progress note, Dr. Koivunen provided a history of appellant’s bilateral heel pain and treatment,
reported that she walked long distances as a postal carrier, and listed findings on examination.
He diagnosed Achilles tendinitis of both lower extremities, bilateral foot pain, pes planus of both
feet, equinus deformity of the foot, and a heel spur of unspecified laterality, but failed to provide
an opinion regarding the causal relationship of his diagnosed conditions. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value.9
Similarly, the progress notes of Drs. McManus and Delara, and the diagnostic test results
of Dr. Vandermissen are of diminished probative value regarding causal relationship. Although
the physicians diagnosed bilateral foot pain and pes planus, bilateral lower extremity Achilles
tendinitis, equinus deformity of the foot, and a heel spur of unspecified laterality, none of the
physicians provided any opinion on the cause of appellant’s diagnosed conditions.10
The July 6, 2015 duty status report, which contained an illegible signature, is insufficient
to establish appellant’s claim. A report that is unsigned or bears an illegible signature lacks
proper identification and cannot be considered probative medical evidence.11
On appeal, appellant contends that she sustained a foot injury caused by daily walking at
work for 17 years. As discussed, she did not submit sufficiently rationalized medical evidence to
establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden to proof to establish a
bilateral foot injury causally related to factors of her federal employment.

8

See S.S., 59 ECAB 315 (2008) (medical reports not containing rationale on causal relation are entitled to little
probative value and are generally insufficient to meet an employee’s burden of proof).
9

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

Id.

11

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the September 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

